PER CURIAM.
Appellant raises two issues on appeal, only one of which merits discussion. Appellant contends that he was not given proper credit for time served in jail before he was sentenced. The State properly concedes error because the lower court failed to attach pertinent portions of the record to support its order denying Appellant’s claim. See Brown v. State, 816 So.2d 1142 (Fla. 5th DCA 2002). The lower court’s order is reversed in part with instructions that it either grant the re*501quest for additional jail credit or attach those portions of the record that support denial of the request. In all other respects, the order is affirmed.
AFFIRMED in part; REVERSED in part and Remanded.
SAWAYA, C.J., PALMER and TORPY, JJ., concur.